Citation Nr: 1538951	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  14-16 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from August 1953 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which, in pertinent part, denied entitlement to a TDIU.


FINDING OF FACT

Throughout the pendency of the appeal, the manifestations of the Veteran's service-connected disabilities have been sufficiently incapacitating as to result in unemployability.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met throughout the entire appellate period.  38 U.S.C.A. § 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veteran's claim of entitlement to a TDIU has been granted, as discussed below.  Consequently, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  TDIU

The Veteran maintains that his service-connected disabilities preclude him from obtaining and maintaining gainful employment.  See May 2012 Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21 8940).

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age or nonservice-connected disability.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (holding that the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability); see also 38 C.F.R. § 4.19 (unemployability associated with advancing age or intercurrent disability may not be used as a basis for a total disability rating).  The claimant's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be considered.  38 C.F.R. § 4.16(b).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15.  While the rating is based primarily upon the average impairment in earning capacity, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effect of combinations of disability.  Id.  

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall generally be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment may also be established, on a facts found basis, when earned annual income exceeds the poverty threshold, including but not limited to employment in a protected environment such as a family business or sheltered workshop.  Id.  Consideration must be given in all claims to the nature of the employment and the reason for termination.  Id.  

Although the Board must give full consideration to "the effect of combinations of disability" under 38 C.F.R. § 4.15, "neither the statute nor the relevant regulations require the combined effect to be assessed by a medical expert."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Indeed, regulation places responsibility for the ultimate determination of unemployability on the Board or rating agency, not a medical examiner.  Id. (citing 38 C.F.R. § 4.16(a)).  As part of this ultimate determination, VA is required to obtain a medical examination or opinion only when "necessary to make a decision on the claim."  Id.  (citing 38 U.S.C. § 5103A(d)(1)).  Where separate medical opinions address the impact on employability resulting from independent disabilities, the Board is authorized to assess the aggregate effect of all disabilities.  Id.  

Certain percentage requirements must be satisfied in order to qualify for schedular consideration of entitlement to TDIU.  Specifically, if unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as orthopedic disabilities, will be considered as one disability for TDIU purposes.  Id.  

Here, during the entirety of the appellate period, the Veteran has been in receipt of a 60 percent rating for bilateral hearing loss, a 30 percent rating for vertigo, a 30 percent rating for coronary artery disease (CAD) status post stent placement, and a 20 percent rating for diabetes mellitus (DM) type II.  He has a combined rating of 80 percent since October 2007.  Accordingly, he meets the schedular threshold for TDIU consideration.  See 38 C.F.R. § 4.16(a).  

However, the question remains whether these service-connected disabilities, in and of themselves, preclude the Veteran from securing or following a substantially gainful occupation.  In this regard, the Board has considered the Veteran's educational and employment background.  The May 2012 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) reflects that he has a high school education.  The Veteran also stated on the form that he has had no other education or training.  

The Veteran's occupational experience is in sales.  Specifically, he reported that, following his nearly 18 years of active duty service, he worked as a salesman, first for a publisher from 1977 to 1985, and then as an independent printing salesman from 1985 to 1992.  See May 2012 Application for Increased Compensation Based on Unemployability (VA Form 21 8940).  There is no evidence of experience or training in any other field.  

The Veteran does not claim that he stopped working primarily due to disability; rather, he maintains that he is unable to reenter the workforce due to the current severity of his service-connected disabilities.  Importantly, the ultimate question is not whether the Veteran can actually find employment, but whether, in light of his service-connected disabilities, he is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  And in the instant case, the Board finds that the criteria for entitlement to a TDIU are met.  

Specifically, the Board notes that the Veteran's hearing loss disability renders him "unable to hear beyond distances of about 5 feet."  See November 2013 VA Hearing Loss and Tinnitus Disability Benefits Questionnaire (DBQ).  Moreover, in September 2012, a VA audiologist found that his hearing loss would "cause employability to be difficult" and would cause significant occupational impairment in "very noisy environments, and in environments which required him to often use non face-to-face communications equipment (such as speakers, intercoms, etc.), or in jobs which required a great deal of attention to high pitched sounds (such as monitoring medical equipment or other "beeps and pings")."  See September 2012 Audiology Note.  

Furthermore, although VA examiners ultimately found that the Veteran's vertigo, CAD, and diabetes did not render him unemployable, the examiners specifically stated that the functional effects of his vertigo, which included weekly episodes of dizziness and loss of balance, rendered him fit for only "sedentary duty employment" and that the effects of his CAD and diabetes limited the Veteran to "nonphysical sedentary employment."  See August 2012 VA Compensation and Pension Examination Report (regarding his diabetes and CAD); December 2012 VA Compensation and Pension Examination Report (concerning his service-connected vertigo); December 2010 VA Compensation and Pension Examination Report (regarding his vertigo and hearing loss).  

Given these restrictions on his employability, and resolving any doubt in favor of the Veteran, the Board finds that the combined effects of the manifestations of his bilateral hearing loss, vertigo, CAD, and diabetes are sufficiently incapacitating as to result in unemployability in light of the severity of his disabilities, occupational and educational history, and experience.  The Board notes that each of the VA examiners concluded it is possible the Veteran could do some type of work.  However, although the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66, 70 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  Furthermore, as discussed, the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); Geib, 733 F.3d at 1354.  In this regard, the Board further notes that, despite the VA examiners' findings concerning the Veteran's purported ability to perform "sedentary" work, as previously noted, "substantially gainful employment" is defined as work which is more than marginal.  See Moore, 1 Vet. App. 356.  In the instant case, it is not clear that the type of work the Veteran could perform as described by the VA examiners would meet that requirement given the restrictions and/or modifications involved, especially when considering his educational and occupational experience.  

In sum, having carefully considered the Veteran's contentions, his education and employment background, and all of the limitations imposed on him as a consequence of his service-connected disabilities, and resolving all doubt in the Veteran's favor, the Board finds that the criteria for entitlement to a TDIU have been met for the entire appellate period.  See 38 C.F.R. § 4.16.  See also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to TDIU is granted, subject to the laws and regulations governing payment of monetary benefits.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


